351 F.2d 498
Landy McNAIR et al., Appellants,v.CITY OF DREW, MISSISSIPPI, Appellee.
No. 22288.
United States Court of Appeals Fifth Circuit.
Sept. 28, 1965.

Benjamin E. Smith, New Orleans, La., for appellants.
P. J. Townsend, Jr., Drew, Miss., for appellee.
Before RIVES, BROWN and WISDOM, Circuit Judges.
PER CURIAM:


1
On consideration of appellants' suggestion for summary reversal to which appellee has filed no response, although notified that such response could be made up to September 17, and it further appearing that the decision of the District Court was rendered prior to the decisions of this Court in Rachel v. State of Georgia, 5 Cir., 1965, 342 F.2d 336; Peacock v. City of Greenwood, 5 Cir., 1965, 347 F.2d 679 (June 22, 1965); and Cox v. Louisiana, 5 Cir., 1965, 348 F.2d 750 (June 29, 1965), it is therefore ordered, adjudged and decreed that the judgment of the District Court is vacated and reversed, and the causes as consolidated are remanded to the District Court for further consistent proceedings.  Such proceedings to include such factual hearings as may be appropriate.